DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification (US 4257295 A) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.











Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 20180303033 A1). 

Regarding claim 1, Jones discloses a hemp flower, bud, and leaf material stripping machine (10), comprising:
a) a housing (see fig. 1a, 1b) having a front side, a rear side, a right side, a left side, a top end, and a bottom end, defining an interior; 
b) a pair of rollers (20) mounted in the interior of the housing near the front side of the housing; 
c) a motor and gearbox (7-3, bearing/pillow block, paragraph 0005) that drive the rollers to rotate in opposite directions (paragraphs 0005-0006); 
d) an adjustable locking shaft (threaded rod 6-1, see fig. 6a-6c) that adjusts and maintains a space between the rollers (paragraph 0049); and 
e) a series of feed holes (in plate 12, see fig. 1b and 25a-b) of different diameters on the front side of the housing, wherein each feed hole is constructed to strip flowers, buds, and leaves from a stem as the stem is inserted into the feed hole and as the stem is pulled through the space between the rollers by the rotation of the rollers and wherein each feed hole is constructed so that flowers, buds, and leaves are stripped from the stem at an exterior of the front side of the housing, without damage to the flowers, buds, and leaves (paragraph 0041).

    PNG
    media_image1.png
    510
    449
    media_image1.png
    Greyscale


Regarding claim 2, Jones discloses the hemp flower, bud, and leaf material stripping machine of claim 1, wherein the pair of rollers (20) comprises an upper roller and a lower roller (see fig. 3b, two rollers are shown) and wherein the gearbox drives the lower roller to rotate in one direction and the lower roller drives the upper roller to rotate in a direction opposite to that of the lower roller so that the upper roller and the lower roller pull the stem through the space between the rollers towards the rear side of the housing (paragraph 0040).

Regarding claim 4, Jones discloses the hemp flower, bud, and leaf material stripping machine of claim 1, further comprising the adjustable locking shaft (6-1) being mounted rotatably in a top mount near the top end of the housing and in a bottom mount near the bottom end of the housing (see fig. 3a, 3b) and being constructed to raise or lower the upper roller to increase or decrease the space between the rollers when the adjustable locking shaft is rotated in one direction or rotated in an opposite second direction, wherein raising the upper roller decreases the grip of the rollers on the stem and lowering the upper roller increases the grip of the rollers on the stem (paragraph 0049).

Regarding claim 6, Jones discloses a hemp flower, bud, and leaf material stripping machine (10), comprising:
a) a housing (see fig. 1a-b) having a front side, a rear side, a right side, a left side, a top end, and a bottom end, defining an interior; 
b) a pair of rollers (20) mounted in the interior of the housing near the front side of the housing; 
c) a motor and gearbox (7-3, bearing/pillow block, paragraph 0005) that drive the rollers to rotate in opposite directions (paragraphs 0005-0006); 
d) an adjustable locking shaft (threaded rod 6-1, see fig. 6a-6c) that adjusts and maintains a space between the rollers (paragraph 0049); and 
e) a series of feed holes (in plate 12, see fig. 6a-6c) of different diameters on the front side of the housing, wherein each feed hole is constructed to strip flowers, buds, and leaves from a stem as the stem is inserted into a feed hole and as the stem is pulled through the space between the rollers by the rotation of the rollers, wherein each feed hole is constructed so that flowers, buds, and leaves are stripped from the stem at an exterior of the front side of the housing, without damage to the flowers, buds, and leaves (paragraph 0041), wherein the pair of rollers comprises an upper roller and a lower roller (see fig. 3b, two rollers are shown), and wherein the gearbox drives the lower roller to rotate in one direction and the lower roller drives the upper roller to rotate in a direction opposite to that of the lower roller so that the upper roller and the lower roller pull the stem through the space between the rollers towards the rear side of the housing (paragraph 0040).

Regarding claim 8, Jones discloses the hemp flower, bud, and leaf material stripping machine of claim 6, further comprising the adjustable locking shaft (6-1) being mounted rotatably in a top mount near the top end of the housing and in a bottom mount near the bottom end of the housing (see fig. 3a-b) and being constructed to raise or lower the upper roller to increase or decrease the space between the rollers when the adjustable locking shaft is rotated in one direction or rotated in an opposite second direction, wherein raising the upper roller decreases the grip of the rollers on the stem and lowering the upper roller increases the grip of the rollers on the stem (paragraph 0049).
















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20180303033 A1) and Evans (US 20160331019 A1).

Regarding claim 3, Jones discloses the hemp flower, bud, and leaf material stripping machine of claim 1, further comprising the upper roller being mounted in a yoke (4-2, bearing carrier), wherein the yoke is connected, through an opening in the housing, to a threaded adjusting guide mount (3-10), the threaded adjusting guide mount being connected rotatably and threadably to the adjustable locking shaft.
Jones does not disclose wherein the yoke has a bridge member. 
In the same field of endeavor, Evans discloses a yoke having a bridge member (cradle 302, see fig. 3). It would be obvious to one of ordinary skill in the art to provide Jones with a bridge member, as disclosed by Evans, as a way of ensuring the roller gap is adjusted evenly across the length of the roller. 

Regarding claim 7, Jones discloses the hemp flower, bud, and leaf material stripping machine of claim 6, further comprising the upper roller being mounted in a yoke, wherein the yoke connects, through an opening in the housing, to a threaded adjusting guide mount, the threaded adjusting guide mount being connected rotatably and threadably to the adjustable locking shaft.
Jones does not disclose wherein the yoke has a bridge member. 
In the same field of endeavor, Evans discloses a yoke having a bridge member (cradle 302, see fig. 3). It would be obvious to one of ordinary skill in the art to provide Jones with a bridge member, as disclosed by Evans, as a way of ensuring the roller gap is adjusted evenly across the length of the roller. 

Regarding claim 10, Jones discloses a hemp flower, bud, and leaf material stripping machine, comprising:
a) a housing (1a-b) having a front side, a rear side, a right side, a left side, a top end, and a bottom end, defining an interior; 
b) a pair of rollers (20) mounted in the interior of the housing near the front side of the housing; 
c) a motor and gearbox (7-3, paragraph 5) that drive the rollers to rotate in opposite directions (paragraph 5-6); 
d) an adjustable locking shaft (6-1) that adjusts and maintains a space between the rollers (paragraph 0049); 
e) a series of feed holes (in plate 12, see fig. 1b) of different diameters on the front side of the housing, wherein each feed hole is constructed to strip flowers, buds, and leaves from a stem as the stem is inserted into a feed hole and as the stem is pulled through the space between the rollers by the rotation of the rollers, wherein each feed hole is constructed so that flowers, buds, and leaves are stripped from the stem at an exterior of the front side of the housing, without damage to the flowers, buds, and leaves (paragraph 41), wherein the pair of rollers comprises an upper roller and a lower roller, and wherein the gearbox drives the lower roller to rotate in one direction and the lower roller drives the upper roller to rotate in a direction opposite to that of the lower roller so that the upper roller and the lower roller pull the stem through the space between the rollers towards the rear side of the housing (paragraph 41); and 
f) the upper roller being mounted in a yoke (4-2), wherein the yoke connects through an opening in the housing, to a threaded adjusting guide mount (3-10), the threaded adjusting guide mount being connected rotatably and threadably to the adjustable locking shaft.
Jones does not disclose wherein the yoke has a bridge member. 
In the same field of endeavor, Evans discloses a yoke having a bridge member (cradle 302, see fig. 3). It would be obvious to one of ordinary skill in the art to provide Jones with a bridge member, as disclosed by Evans, as a way of ensuring the roller gap is adjusted evenly across the length of the roller. 

Regarding claim 11, Jones, of the resultant combination discloses the hemp flower, bud, and leaf material stripping machine of claim 10, further comprising the adjustable locking shaft (6-1) being mounted rotatably in a top mount near the top end of the housing and in a bottom mount near the bottom end of the housing (see fig. 3a-b) and being constructed to raise or lower the upper roller to increase or decrease the space between the rollers when the adjustable locking shaft is rotated in one direction or rotated in an opposite second direction, wherein raising the upper roller decreases the grip of the rollers on the stem and lowering the upper roller increases the grip of the rollers on the stem (paragraph 0049).

Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Cohen (US 10925213 B1).

Regarding claim 5, Jones discloses the hemp flower, bud, and leaf material stripping machine of claim 1.
Jones does not disclose the plane of the rollers being tilted away from the front side of the housing so that a stem is pulled in a downward direction through the space between the rollers towards the rear side of the housing by the rotation of the rollers.
In the same field of endeavor, Cohen discloses rollers (80, 90, see fig. 12) that are tilted (col. 8 lines 1-9). It would be obvious to one of ordinary skill in the art to provide Jones with rollers that are tilted, as disclosed by Cohen, as an alternative design for the same stripping machine. 

Regarding claim 9, Jones discloses the hemp flower, bud, and leaf material stripping machine of claim 6. 
Joes does not disclose the plane of the rollers being tilted away from the front side of the housing so that a stem is pulled in a downward direction through the space between the rollers towards the rear side of the housing by the rotation of the rollers.
In the same field of endeavor, Cohen discloses rollers (80, 90, see fig. 12) that are tilted (col. 8 lines 1-9). It would be obvious to one of ordinary skill in the art to provide Jones with rollers that are tilted, as disclosed by Cohen, as an alternative design for the same stripping machine. 








Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Evans as applied to claim 10 above, and further in view of Cohen (US 10925213 B1).

Regarding claim 12, the resultant combination discloses the hemp flower, bud, and leaf material stripping machine of claim 10.
The combination does not disclose the plane of the rollers being tilted away from the front side of the housing so that a stem is pulled in a downward direction through the space between the rollers towards the rear side of the housing by the rotation of the rollers.
In the same field of endeavor, Cohen discloses rollers (80, 90, see fig. 12) that are tilted (col. 8 lines 1-9). It would be obvious to one of ordinary skill in the art to provide the resultant combination with rollers that are tilted, as disclosed by Cohen, as an alternative design for the same stripping machine. 

Regarding claim 13, Jones, of the resultant combination, discloses the hemp flower, bud, and leaf material stripping machine of claim 10, further comprising the adjustable locking shaft (6-1) being mounted rotatably in a top mount near the top end of the housing and in a bottom mount near the bottom end of the housing and being constructed to raise or lower the upper roller to increase or decrease the space between the rollers when the adjustable locking shaft is rotated in one direction or rotated in an opposite second direction, wherein raising the upper roller decreases the grip of the rollers on the stem and lowering the upper roller increases the grip of the rollers on the stem (paragraph 0049).
The combination does not disclose the plane of the rollers being tilted away from the front side of the housing so that a stem is pulled in a downward direction through the space between the rollers towards the rear side of the housing by the rotation of the rollers.
In the same field of endeavor, Cohen discloses rollers (80, 90, see fig. 12) that are tilted (col. 8 lines 1-9). It would be obvious to one of ordinary skill in the art to provide the resultant combination with rollers that are tilted, as disclosed by Cohen, as an alternative design for the same stripping machine. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220211093 A1 discloses stripping holes of different shapes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671